Title: To Thomas Jefferson from Edmund Randolph, [18 December 1791]
From: Randolph, Edmund
To: Jefferson, Thomas



E. R. to Mr. Jefferson
Sunday [18 Dec. 1791]


1. I cannot discover any existing authority, to make the deed to Pennsylvania. Congress must be resorted to. It is probable, that the landoffice is the true channel.
2. Metcalfe has undoubtedly committed murder on the high seas: and altho’ other nations might lay hold of him, and perhaps punish him; it seems to be the peculiar duty of the U.S., whose citizen he is, to disclaim the act, and with adequate testimony to take measures for his arrest. But the proof ought, I conceive, to be invincibly strong, And of the most formal kind, to justify the seizing of him beyond sea: I mean by this, that otherwise the opprobrium of it would be ecchoed from one end of the U.S. to the other. Even the letter, howsoever authenticated, would be a basis, too unsolemn, for such a violent step.
I was just writing the above, when your servant called.

